Citation Nr: 0917126	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  06-31 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1956 to 
January 1960.   

This matter is on appeal from the Boise, Idaho, Department of 
Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1.  The Veteran was exposed to noise during active service.

2.  Bilateral hearing loss was not shown in service or for 
many years thereafter; bilateral hearing loss is not related 
to his service. 

3.  Tinnitus is related to service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service. 38 
U.S.C.A. § 1131.  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d).  The Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Service connection will be presumed for certain chronic 
diseases enumerated in 
38 C.F.R. § 3.309, which includes sensorineural hearing loss, 
if manifest to a compensable degree within the year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Finally, 38 C.F.R. § 3.385 defines impaired hearing as a 
disability for VA purposes when the hearing thresholds for 
any of the frequencies of 500, 1000, 2000, 3000, and 4000 
Hertz are 40 decibels or more; the thresholds for at least 
three of these frequencies are 26 decibels; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.

In the present case, the Veteran contends that his hearing 
loss and tinnitus started in service as a result of exposure 
to noise during boot camp.  In a June 2006 letter, he 
reported that during boot camp he fired rifles at the rifle 
range with no ear protection other than dry cotton, was 
exposed to machine gun fire two feet over his head during 
combat training, and was exposed howitzer fire later in 
service.  

At a Decision Review Officer (DRO) hearing in November 2006, 
he further reported that during boot camp, he was present and 
exposed to the firing of M-1 rifles for five days, 7 hours 
per day, by 35 students in his class.  In giving due 
consideration to the places, types, and circumstances of his 
service, noise exposure is conceded.  See 38 U.S.C.A. 
§ 1154(a).  

Service Connection for Hearing Loss

The Veteran's service treatment records do not reflect any 
complaints for hearing loss.  Further, his separation 
examination did not note any hearing loss.  Therefore, 
hearing loss was not shown in service.

Next, post-service evidence does not reflect hearing loss 
symptomatology for many years after service discharge.  
Specifically, the first reported complaint of hearing loss 
was noted when the Veteran filed the current claim in 
February 2006.  Indeed, the first objective evaluation 
finding of hearing impairment is dated in May 2006.  At that 
time, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
55
70
LEFT
10
20
20
65
75

Audiological results from that evaluation are sufficient to 
establish a current hearing loss disability under 38 C.F.R. 
§ 3.385 because his auditory threshold exceeded the 40-
decibel minimum in at least one of the five relevant 
frequencies.  

Further, in September 2006, the Veteran underwent a private 
audiological evaluation.  These results also confirm the 
presence of a current hearing loss disability under 38 C.F.R. 
§ 3.385 because his auditory threshold exceeded 40 decibels 
or greater in at least one of the five relevant frequencies.  
Therefore, the May 2006 and September 2006 audiological 
evaluations establish that he has a current disability of 
bilateral hearing loss as defined by 38 C.F.R. § 3.385.

However, the Board emphasizes the multi-year gap between 
discharge from active duty service (1960) and initial 
reported symptoms related to bilateral hearing loss in 2006 
(over a 40-year gap).  The Veteran's silence does not support 
the claim based on continuity of symptomatology.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy 
period of absence of medical complaints for condition can be 
considered as a factor in resolving claim); see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's 
denial of service connection where Veteran failed to account 
for lengthy time period between service and initial symptoms 
of disability).

In addition to the documented post-service audiological 
evaluations, the evidence includes statements from the 
Veteran asserting continuity of symptoms.  The Board 
acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board, however, finds that the Veteran's reported history 
of continued bilateral hearing loss since active service is 
inconsistent with the other evidence of record.  Indeed, 
while he stated that his disorder began in service, the 
separation examination was absent of any complaints.  
Moreover, the post-service evidence does not reflect 
complaints related to bilateral hearing loss for over four 
decades following active service.  

The Board has weighed the Veteran's statements as to 
continuity of symptomatology against the absence of 
documented complaints or treatment for 46 years following 
active duty discharge and finds his recollections as to 
symptoms experienced in the distant past, made in connection 
with a claim for benefits, to be less probative.  Therefore, 
continuity has not been established, either through the 
competent evidence or through his statements.

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's bilateral hearing loss to active duty, despite his 
contentions to the contrary.    

Of note, the Board places significant probative value on a 
May 2006 VA examination undertaken specifically to address 
the issue on appeal.  After reviewing the claims file, 
interviewing the Veteran, and conducting a physical 
examination, the examiner diagnosed mild sloping to severe 
high frequency sensorineural hearing loss, bilaterally.  The 
examiner opined that it was less likely than not that his 
bilateral hearing loss was related to service.  

The examiner reflected that service medical records were 
absent evidence of hearing loss, that the Veteran's service 
was quiet with the exception of two weeks of boot camp, and 
that he did not seem to have had significant civilian noise 
exposure, but there could be an element of presbycusis.  

In assigning high probative value to this report, the Board 
finds that the examination was adequate for evaluation 
purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Specifically, the examiner had the claims file for review, 
discussed the findings in the claims file, obtained a 
reported history from the Veteran, and conducted a complete 
examination.  There is no indication that the VA examiner was 
not fully aware of the Veteran's past medical history or that 
she misstated any relevant fact.  

Moreover, there is no contradicting medical evidence of 
record.  While the Veteran submitted two private medical 
opinions they pertained only to tinnitus discussed below. 
Therefore, the Board finds the VA examiner's opinion to be of 
great probative value.

Next, the Board has also considered his statements and sworn 
testimony before the DRO.  In rendering a decision on appeal, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  However, 
bilateral hearing loss is not the type of disorder that a lay 
person can provide competent evidence on questions of 
etiology or diagnosis.  See Robinson v. Shinseki, No. 06-0164 
(March 3, 2009).

Competent evidence has been provided by the medical personnel 
who have examined the Veteran during the current appeal and 
by service records obtained and associated with the claims 
file.  The Board attaches greater probative weight to the 
clinical findings than to his statements.  See Cartright, 2 
Vet. App. at 25.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection of bilateral hearing loss and there is no 
doubt to be otherwise resolved.  As such, the appeal is 
denied.

Service Connection for Tinnitus

The Veteran's service treatment records are absent any 
complaints for tinnitus or ringing in the ears.  
Additionally, his separation examination did not reflect any 
complaint of ringing in the ears.  Therefore, tinnitus was 
not noted in service.

Next, post-service evidence does not reflect treatment for 
tinnitus for many years after service discharge.  
Specifically, the first treatment record of tinnitus, or 
ringing in the ears, was the May 2006 audiological 
examination.  Further, the May 2006 examining VA audiologist 
confirmed the presence of tinnitus.  Therefore, the Board 
finds that the Veteran has a current diagnosis of tinnitus.  

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board has considered 
three medical opinions as to the etiology of the Veteran's 
tinnitus.  First, is a May 2006 VA audiological examination 
report in which the examiner opined, after a review of the 
file, and interview and examination of the Veteran, that 
tinnitus was less likely than not related to service.  

Next, is a September 2006 letter where his family physician 
opined that the exposure to gun firing during service is the 
most likely cause of his tinnitus.  His family physician 
based his opinion on a review of the Veteran's file, the 
physician's 20-year treatment chart for the Veteran, and an 
interview with the Veteran.  

Finally, the private audiologist who conducted the September 
2006 audiological examination indicated that gun firing was 
the most likely cause of the Veteran's tinnitus.  The private 
audiologist also examined his service treatment records and 
conducted an interview and examination of the Veteran to 
provide the basis of his opinion. 

Based on the discussion above, the Board finds that the 
weight of evidence supports service connection for tinnitus.  
As such, the appeal is granted as to tinnitus.  
 
Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

With respect to the claim for tinnitus, the Board is granting 
in full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and need not be further considered.  

With respect to the claim for hearing loss, the VCAA duty to 
notify was satisfied by way of a letter sent to the Veteran 
in March 2006 that fully addressed the notice elements and 
was sent prior to the initial RO decision in this matter.  
The letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006 the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  Therefore, adequate notice 
was provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development with respect 
to the service connection claim on appeal has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Specifically, the RO obtained service treatment records as 
well as associated private medical opinion reports with the 
file.  Moreover, the Veteran underwent a VA audiology 
examination in May 2006, and a private audiological 
examination in September 2006.  Therefore, the available 
records and medical evidence have been obtained in order to 
make an adequate determination as to this claim.  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The Board finds that all necessary 
development has been accomplished, and, therefore, appellate 
review may proceed without prejudice to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


